Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 18 August 2022.  Claims 1, 9-11, 14, 16-18, 22, 24 have been amended.  Claims 4-5, 12-13, 19-20 have been canceled.  Claims 25-26 are new.  Claims 1-3, 6-11, 14-18, 21-26 are pending and have been considered below.

35 USC § 112
Claims 1, 9, and 17 are directed to limitations including “a list of URLs corresponding to one or more applications”, “selectable components”, “wherein each component is an isolated piece of code that performs a task within the application”, a “URL, that has underlying components for running the application”, and “each of the underlying components of the new URL is an isolated piece of code that performs a task within the application”.  It is clear that the underlying components of the URL are analogous to the selectable components that comprise an isolated piece of code that performs a task within the application, therefore, the limitation “each of the underlying components of the new URL is an isolated piece of code that performs a task within the application” refers to the selectable components that comprise an isolated piece of code that performs a task within the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-11, 14-18, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 6,493,733 B1) in view of Chong (US 2003/0204637 A1) and further in view of Fisher (US 2019/0235998 A1).

Claim 1. Pollack discloses a method for implementing a functional documentation module for creating a uniform resource locator (URL) that exposes a web resource by utilizing one or more processors and one or more memories, the method comprising: 
providing a repository that stores a list of URLs corresponding to one or more applications … , URLs are associated with HTML code service web sites that the user may access to retrieve interactive HTML objects (C. 9, L. 60-64) and each URL includes configuration data for each specific interactive HTML object (C. 11, L. 19-28); 
receiving a request for creating a new URL, a user starts the process of inserting an interactive HTML object into a web page (C. 9, L. 41-46) a list box of URLs for retrieving interactive HTML objects is presented to the user (C. 9, L. 60-64) and the user selects an interactive HTML object URL to insert in the web page (C. 10, L. 61-63) a URL is returned that points to a web site for reconfiguring the Interactive HTML object and the user must access the corresponding web page at the URL to reconfigure the interactive HTML object and which contains configuration data for the interactive HTML object (C. 11, L. 19-28) the user then uploads the web page with the interactive HTML object to an ISP server (C. 11, L. 60-62) when a remote user accesses the interactive HTML object on the web page, any information provided by the remote user is transmitted to a standard script hosted on the HTML interactive Code Service Web Site, which then adds the information to the user's web page (C. 11, L. 62 – C. 12, L. 4) A URL on the Code Service Web Site is associated with the added interactive HTML object that includes configuration data for and processes interactivity with the HTML object; 
causing a graphical user interface (GUI) to display selectable URLs from the list of URLs, … components … to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application, wherein the interactive HTML object comprises a block of code (C. 5, L. 49-53) a list box of URLs for retrieving interactive HTML objects is presented to the user (C. 9, L. 60-64) and the user selects an interactive HTML object URL to insert in the web page (C. 10, L. 61-63) the HTML code associated with the interactive HTML object is automatically transmitted from the remote HTML code service web site to the web-authoring tool, which automatically inserts the HTML code associated with the interactive HTML object into the electronic file (C. 10, L. 65 – C. 11, 3) in addition to the block of HTML code, supporting files may also be directly downloaded into the electronic file (C. 13, L. 4-6) The interactive HTML objects are comprised of blocks of code and supporting files which control the interactive HTML object, and a user may select an interactive HTML object via a URL in a list of URLs; 
creating the new URL by selecting one or more desired URLs from the selectable URLs based on analyzing the functional documentation; updating the repository with the new URL … , a URL is returned that points to a web site for reconfiguring the Interactive HTML object and the user must access the corresponding web page at the URL to reconfigure the interactive HTML object, wherein configuration data for the interactive HTML object is stored at the URL (C. 11, L. 19-28) when a remote user accesses the interactive HTML object on the web page, any information provided by the remote user is transmitted to a standard script hosted on the HTML interactive Code Service Web Site, which then adds the information to the user's web page (C. 11, L. 62 – C. 12, L. 4) A specific URL on the Code Service Web Site is associated with the added interactive HTML object that processes interactivity with the HTML object, and the URL is updated with the configuration data of the interactive HTML object.

Pollack does not disclose providing a repository that stores … a list of independently executable programming languages for running an application; causing a graphical user interface (GUI) to display … selectable components from the list of independently executable programing languages, as disclosed in the claims.  However, in the same field of invention, Chong discloses a multiple language library where corresponding languages are stored and referenced when the program generator generates the generated program modules of a generated compilable application program based on user language selection (P. 0061).  Therefore, considering the teachings of Pollack and Chong, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a repository that stores … a list of independently executable programming languages for running an application; causing a graphical user interface (GUI) to display … selectable components from the list of independently executable programing languages with the teachings of Pollack as the interactive HTML object in Pollack may comprise different languages and comprise different types of objects, and it would provide a more flexible tool to the user to be able to specify the more appropriate language for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50).

Pollack does not disclose causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application, as disclosed in the claims.  However, in the same field of invention, Chong discloses program templates comprise a set of files containing blocks of source code for performing predetermined operations that are combined in accordance with the definitions stored in a definitions portion to form a substantial portion of a generated compilable application program (P. 0061) that are selectable by a user (Programmer) (P. 0115).  Therefore, considering the teachings of Pollack and Chong, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application with the teachings of Pollack and Chong.  One would have been motivated to combine causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application with the teachings of Pollack and Chong as the interactive HTML object in Pollack may comprise different languages and comprise different types of objects, and it would provide a more flexible tool to the user to be able to specify a more appropriate execution template for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50).

Pollack does not disclose wherein the functional documentation integrates at least two technologies from among Spring Boot, Docker, Python, and JSON, as disclosed in the claims.  However, Pollack discloses the script contained in the web page uses object linking and embedding (OLE) to interact with other objects (C 3 L 37-44), in addition to the block of HTML code, supporting files may also be directly downloaded into the electronic file, including video files, audio files, animation files, or the like, which are called by the block of HTML code to enhance the interactive HTML object (13 L 4-9) .  Chong discloses a number of blocks of code are combined in a program template in accordance with definitions stored in a definitions portion of memory to form a substantial portion of a generated compilable application program (P 0061).  In the same field of invention, Fisher discloses WebDriver is an interface for programmatically controlling a particular web browser for simulating user behavior (P 0022) a web application is a container for the objects, tabs, resources, and other functionality (P 0049) applications and the components within an application are tested, the user can command WebDriver to perform web browser actions by using the client libraries or language bindings provided by WebDriver in different languages, such as Java, Ruby, Python, Perl, PHP, and .NET and can invoke the browser-specific implementations of WebDriver, such as Firefox Driver, Internet Explorer Driver, Opera Driver, and so on, to interact with the application under test (AUT) on the respective browser (P 0064).  Pollack discloses that the block of code accessed by the URL can call files of different execution types using object linking and embedding (OLE), but does not disclose the particular protocols or languages of the files.  Chong discloses that a program template can comprise a plurality of blocks of code, but does not disclose that the plurality of blocks of code are of different languages or protocols.  Fisher discloses that an application is a container for different objects, tabs, resources, and other functionality, and that different browser languages may be used to test the applications.  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the functional documentation integrates at least two technologies from among Spring Boot, Docker, Python, and JSON with the teachings of Pollack and Chong with the motivation to allow Pollack to implement well-known technologies and protocols to call and execute the various files of different types from the selected URL and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Pollack does not disclose the new URL, that  has underlying components for running the application, as disclosed in the claims.  However, Pollack discloses  the URL may contain data that identifies the user or the particular object (C. 3, L. 12-21) and the user may edit a URL (C. 5, L. 36-38) in addition to the block of HTML code, supporting files may also be directly downloaded into the electronic file, including video files, audio files, animation files, or the like, which are called by the block of HTML code to enhance the interactive HTML object (C 13 L 4-9).  While Pollack discloses that data may be added to a URL, Pollack does not disclose the data represents components for running an application.  Fisher discloses the test method can load a standalone application and load a URL containing the component to test (P 0018) the standalone application can include a method that receives a customized URL corresponding to the page or portion of the page having the component providing a particular user interface feature to test (P 0043) constructing a test URL corresponds to populating a test URL based on combining a set of URL parameters that define a configuration of a UI component by injecting the parameters of the UI component to test (P 0086) the testing process includes obtaining a test URL of components to test (0093) using a first test URL to load a first UI component to test (P 0094) loading a second page object representing a second UI component to test (P 0098).  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the new URL, that  has underlying components for running the application with the teachings of Pollack, Chong and Fisher to provide a more flexible tool to the user to be able to ensure proper functionality for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50) and to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Pollack does not disclose utilizing the functional documentation to run the application in a background of the functional documentation, the selectable components, and the selectable URLs, and utilizing the functional documentation to independently test only the created new URL and its underlying  components for running the application without testing the selectable URLs and their underlying components; updating the repository with the new URL based on a positive test result, as disclosed in the claims.  Paragraphs 0006 and 0070 appear to disclose that the functional provides for the execution of an application in the background, but this functionality is only applicable to the execution of the application, but not the testing.  However, in the same field of invention, Chong discloses the object code of the data processing program module is then tested until the result of the testing the program(s) is positive and updating the user specifications (P. 0063) and Fisher discloses a test script uses an initialized target page object to perform a test on a component (P 0028) the testing process includes obtaining a test URL of components to test (0093) using a first test URL to load a first UI component to test (P 0094) loading a second page object representing a second UI component to test (P 0098) the application platform includes an application setup mechanism that supports application developers' creation and management of applications, which may be saved as metadata for execution and invocations to applications may be detected by one or more system processes, which manage retrieving application metadata, making the invocation and executing the metadata as an application in a virtual machine (P 0117).  Chong explicitly discloses providing the ability to test object code of a software module and updating the user specification after a successful test, and Fisher discloses using a test script utilizing a test URL to test application components that are invoked via an application metadata file.  The testing process utilizing a test script and invoking the application to be tested via application metadata appears to be analogous to Applicant’s disclosure of testing an application that is run in the background utilizing the functional documentation.  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine utilizing the functional documentation to run the application in a background of the functional documentation, the selectable components, and the selectable URLs, and utilizing the functional documentation to independently test only the created new URL and its underlying  components for running the application without testing the selectable URLs and their underlying components; updating the repository with the new URL based on a positive test result with the teachings of Pollack, Chong and Fisher to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Pollack does not disclose capturing any failure, that happens in testing the new URL while executing, at a component level, as disclosed in the claims.  However, Chong further discloses when the data processing object code program does not pass the test, the relevant user specifications can be amended, and this is accomplished by making changes to one or more of the user specifications (P. 0063) and Fisher discloses the characteristics of the testing methodology for validating a UI component can be affected by the application that the UI component is contained within (P 0049).  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine capturing any failure, that happens in testing the new URL while executing, at a component level with the teachings of Pollack, Chong and Fisher to provide a more flexible tool to the user to be able to ensure proper functionality for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50) and to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Pollack does not disclose wherein the each of the underlying components of the new URL is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary, as disclosed in the claims.  However, Pollack discloses the URL may contain data that identifies the user or the particular object (C. 3, L. 12-21) the user may edit a URL (C. 5, L. 36-38) wherein the interactive HTML object comprises a block of code (C. 5, L. 49-53) and the user selects an interactive HTML object URL to insert in the web page (C. 10, L. 61-63) in addition to the block of HTML code, supporting files may also be directly downloaded into the electronic file, including video files, audio files, animation files, or the like, which are called by the block of HTML code to enhance the interactive HTML object (C 13 L 4-9) and Fisher discloses the testing process includes obtaining a test URL of components to test (0093) using a first test URL to load a first UI component to test (P 0094) loading a second page object representing a second UI component to test (P 0098).  That is, the URLs (hyperlinks) in both Pollack and Fisher comprise added functional code and components specific to a single program, and the testing of this code, as disclosed in Chong and Fisher, would test only the selected URL and the associated program.  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the each of the underlying components of the new URL is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary with the teachings of Pollack, Chong and Fisher to provide a more flexible tool to the user to be able to ensure proper functionality for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50) and to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Pollack does not disclose reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL, as disclosed in the claims.  However, Chong further discloses the function library holds a set of source code files that are reusable across multiple application programs (P. 0061) user specifications can be amended until the user gets the desired result (P. 0063).  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL with the teachings of Pollack, Chong and Fisher to allow Pollack to be more efficient by allowing for different combinations of existing software objects rather than having the user recreate each interactive HTML object from scratch.

Claim 2. Pollack, Chong and Fisher disclose the method according to claim 1, and Pollack further discloses creating a new component for the application, a URL is returned that points to a web site for reconfiguring the Interactive HTML object and the user must access the corresponding web page at the URL to reconfigure the interactive HTML object, wherein configuration data for the interactive HTML object is stored at the URL (C. 11, L. 19-28) and Chong further disclosed the operation of the manual program generator obtains descriptions definitions and then generates manual(s) using the description definitions (P. 0072).  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine updating the functional documentation with the new component; and storing the updated functional documentation onto the repository with the teachings of Pollack, Chong and Fisher to provide a complete set of information to users of the new interactive HTML objects for more effective use.

Claim 3. Pollack, Chong and Fisher disclose the method according to claim 1, and Chong further discloses the function library holds a set of source code files that are reusable across multiple application programs (P. 0061).  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the new URL utilizes the same components as the selectable URLs, and wherein executions of the components are isolated by the URLs with the teachings of Pollack, Chong and Fisher to allow Pollack to be more efficient by allowing for different combinations of existing software objects rather than having the user recreate each interactive HTML object from scratch.

Claims 4. – 5. Canceled.

Claim 6. Pollack, Chong and Fisher disclose the method according to claim 1, and Pollack further discloses utilizing the same component for both web processing and batch processing, the block of HTML code can call a block of client-side script that is contained at the web page associated with the interactive HTML object, and the web site providing the interactive object may provide a collection of supporting files associated with the interactive HTML object such as an automation file, or the like (P. 0016).

Claim 7. Pollack, Chong and Fisher disclose the method according to claim 1, and Chong further discloses the manual generator generates user and technical manuals for the compilable application program (P. 0042).  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong and Fisher to provide a complete set of information to users of the new interactive HTML objects for more effective use.

Claim 8. Pollack, Chong and Fisher disclose the method according to claim 1, and Pollack further discloses utilizing the new URL to access a web resource, the block of HTML code can call a block of client-side script that is contained at the web page associated with the interactive HTML object, and the web site providing the interactive object may provide a collection of supporting files associated with the interactive HTML object such as a movie file, a video file, an audio file, or the like (P. 0016).

Claim(s) 9-11, 14-16 is/are directed to system claim(s) similar to the method claim(s) of Claim(s) 1-3, 6-8 and is/are rejected with the same rationale.

Claims 12 – 13. Canceled.

Claim(s) 17-18 is/are directed to non-transitory computer readable medium claim(s) similar to the method claim(s) of Claim(s) 1-2 and is/are rejected with the same rationale.

Claims 19-20. Canceled.

Claim 21. Pollack, Chong and Fisher disclose the non-transitory computer readable medium according to claim 17, and Pollack further discloses the new URL utilizes the same components as the selectable URLs, and wherein executions of the components are isolated by the URLs, a URL is provided for a website that allows a user to insert an interactive HTML object, wherein the user may access the website the URL to reconfigure the interactive HTML object, wherein the URL may contain data that identifies the particular object (C. 3, L. 12-21) When a user selects an interactive HTML object for reconfiguration, the website associated with the interactive HTML object is accessed through the respective URL, and the URL further includes data that identifies the particular object, and since the selected interactive HTML object is reconfigured, then it is reconfigured to the exclusion of, or isolated from, the other interactive HTML objects.

Claim 23. Pollack, Chong and Fisher disclose the non-transitory computer readable medium according to claim 17, and Chong further discloses documents used in a business operation are recreated in electronic form, and the process flow of each of the recreated documents in the business operation is modeled, using user specifications such as data items, descriptions of the various data items, attributes of the data items and attributes of the documents (P. 0042) created and designed by a user (P. 0051) specific document definitions are derived from document attributes that are applicable to a particular document with some of the user specifications (P. 0057) program templates comprise a set of files containing blocks of source code for performing predetermined operations that are combined in accordance with the definitions stored in the definitions to form a substantial portion of a generated compilable application program (P. 0061) if the documents and process definitions include functions and/or enhanced logic, source code is incorporated for functions and/or enhanced logic in the data processing source code program template (P. 0069) Components Served as Template – determines whether components defined in the current document can be accessed in other documents as a sample, so that attributes can be copied for similar documents or data fields (Page 8, Table 2).  That is, the user specifications are created and designed by a user and used to determine which source code templates (for functions and/or enhanced logic) are included in the compilable application program.  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong and Fisher to allow a user to specific testing parameters more tailored to the user’s specific system and needs.

Claim 24. Pollack, Chong and Fisher disclose the non-transitory computer readable medium according to claim 17, and Pollack further discloses the instructions, when executed, cause the one or more processors to further perform the following: utilizing the new URL to access a web resource, after a user adds an interactive HTML object to a webpage, a remote user accesses the webpage and the interactive HTML object, and information provided by the remote user is transmitted to a script hosted on the HTML interactive Code Service Web Site (C. 11, L. 64 – C. 12, L. 4).

Claim 25. Pollack, Chong and Fisher disclose the method according to claim 1, but Pollack does not disclose wherein a processor of the functional  documentation does not utilize persistent stores, in-memory caches, and extensive  synchronizations, and thereby the processor of the functional documentation improves processing of algorithms running in parallel to the testing, as disclosed in the claims.  This limitation is referenced in Paragraph 0070 of Applicant’s specification stating that:
As will be described below, according to exemplary embodiments, the FDM 302 may be configured to diagnose software failures much faster than conventional approach, independently test only the created new URL for running the application without testing all URLs and their underlying components, reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL, thereby always providing up to date functional documentation that may be readable by users, and at the same time not waste time writing the functional documentation because the system may use the same functional documentation in order to run an application in the background, but the disclosure is not limited thereto. Thus, according to exemplary embodiments, a processor or a CPU implemented within the FDM 302 may not require persistent stores, in-memory caches, and extensive synchronizations, thereby additionally reducing software testing time, and reducing utilization of memory spaces, thereby improving efficiency of processing speed for other algorithms performed by the computing device 301 in parallel to software testing.

Therefore, it appears that, because the invention uses the functional documentation to test the application, that is also used by the application to run in the background, allowing the specific new URL to be tested, and allowing reutilization of components from other parts of the application or from different application without rearchitecting the entire application to create the new URL, that the functional documentation module may not require persistent stores, in-memory caches, and extensive synchronizations, thereby additionally reducing software testing time, and reducing utilization of memory spaces, thereby improving efficiency of processing speed for other algorithms performed by the computing device 301 in parallel to software testing.  There are no other references to persistent stores and extensive synchronizations in Applicant’s specification, therefore, without further any description of these technologies, the examiner cannot determine how the functional documentation is not utilizing these technologies.  Furthermore, Paragraph 0112 of Applicant’s specification disclose a computer-readable medium may include a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions.  It appears that it is intrinsic to the operation of the claims to use at least use in-memory caches.  Finally, it appears that it is the use of the functional documentation to both execute the application in the background and test the application that allows the invention to not require persistent stores, in-memory caches, and extensive synchronizations.  As Fisher does not refer to persistent stores, in-memory caches, and extensive synchronizations, then Fisher does not appear to require persistent stores, in-memory caches, and extensive synchronizations.  As noted above with respect the rejection of Claim 1, Fisher’s functionality of running an application with application metadata and also using a script to test the application is analogous to the claimed use of the functional documentation to test and execute the application.  Fisher discloses a test script uses an initialized target page object to perform a test on a component (P 0028) the testing process includes obtaining a test URL of components to test (0093) using a first test URL to load a first UI component to test (P 0094) loading a second page object representing a second UI component to test (P 0098) the application platform includes an application setup mechanism that supports application developers' creation and management of applications, which may be saved as metadata for execution and invocations to applications may be detected by one or more system processes, which manage retrieving application metadata, making the invocation and executing the metadata as an application in a virtual machine (P 0117).  Therefore, considering the teachings of Pollack, Chong and Fisher, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein a processor of the functional  documentation does not utilize persistent stores, in-memory caches, and extensive  synchronizations, and thereby the processor of the functional documentation improves processing of algorithms running in parallel to the testing with the teachings of Pollack, Chong and Fisher to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Claim 26 is directed to a system claim similar to the method claim of Claim 25 and is rejected with the same rationale.  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 6,493,733 B1) in view of Chong (US 2003/0204637 A1) and Fisher (US 2019/0235998 A1) and further in view of Glaser et al. (US 2012/0042210 A1).

Claim 22. Pollack, Chong and Fisher disclose the non-transitory computer readable medium according to claim 17, but Pollack does not disclose the instructions, when executed, cause the one or more processors to further perform the following: utilizing the same component for both web processing and batch processing, as disclosed in the claims.  However, in the same field of invention, Glaser further discloses techniques and mechanisms are provided for queuing tests to be run sequentially and/or in parallel from a configurable pool of test clients to test various layers of a product simultaneously, such as by use of a distributed environment whereby different test clients can test different layers or environments related to the product (P. 0042) in a batch mode (P. 0081).  Therefore, considering the teachings of Pollack, Chong, Fisher and Glaser, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the instructions, when executed, cause the one or more processors to further perform the following: utilizing the same component for both web processing and batch processing with the teachings of Pollack, Chong and Fisher to allow a user to perform testing of the at a time more convenient for the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
[I]ndependent claims 1, 9 and  17 have each been amended to include the limitations:  wherein the functional documentation integrates at least two  technologies from among Spring Boot, Docker, Python, and JSON . . .

utilizing the functional documentation to run the application in a  background of the functional documentation, the selectable components, and  the selectable URLs, and utilizing the functional documentation to  independently test only the created new URL and its underlying components for  running the application without testing the selectable URLs and their underlying  components ....

New prior art reference Fisher has been combined with Pollack and Chong for the amended limitations.  Pollack discloses the script contained in the web page uses object linking and embedding (OLE) to interact with other objects.  In addition to the block of HTML code, supporting files may also be directly downloaded into the electronic file, including video files, audio files, animation files, or the like, which are called by the block of HTML code to enhance the interactive HTML object.  Chong discloses a number of blocks of code are combined in a program template in accordance with definitions stored in a definitions portion of memory to form a substantial portion of a generated compilable application program.  Fisher discloses WebDriver is an interface for programmatically controlling a particular web browser for simulating user behavior.  A web application is a container for the objects, tabs, resources, and other functionality.  Applications and the components within an application are tested.  The user can command WebDriver to perform web browser actions by using the client libraries or language bindings provided by WebDriver in different languages, such as Java, Ruby, Python, Perl, PHP, and .NET and can invoke the browser-specific implementations of WebDriver, such as Firefox Driver, Internet Explorer Driver, Opera Driver, and so on, to interact with the application under test (AUT) on the respective browser.  Pollack discloses that the block of code accessed by the URL can call files of different execution types using object linking and embedding (OLE), but does not disclose the particular protocols or languages of the files.  Chong discloses that a program template can comprise a plurality of blocks of code, but does not disclose that the plurality of blocks of code are of different languages or protocols.  Fisher discloses that an application is a container for different objects, tabs, resources, and other functionality, and that different browser languages may be used to test the applications.  
Furthermore, Paragraphs 0006 and 0070 appear to disclose that the functional provides for the execution of an application in the background, but this functionality is only applicable to the execution of the application, but not the testing.  Chong discloses the object code of the data processing program module is then tested until the result of the testing the program(s) is positive and updating the user specifications.  Fisher discloses a test script uses an initialized target page object to perform a test on a component.  The testing process includes obtaining a test URL of components to test, using a first test URL to load a first UI component to test, and loading a second page object representing a second UI component to test.  The application platform includes an application setup mechanism that supports application developers' creation and management of applications, which may be saved as metadata for execution and invocations to applications may be detected by one or more system processes, which manage retrieving application metadata, making the invocation and executing the metadata as an application in a virtual machine.  Chong explicitly discloses providing the ability to test object code of a software module and updating the user specification after a successful test, and Fisher discloses using a test script utilizing a test URL to test application components that are invoked via an application metadata file.  The testing process utilizing a test script and invoking the application to be tested via application metadata appears to be analogous to Applicant’s disclosure of testing an application that is run in the background utilizing the functional documentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/23/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177